Exhibit 10(a)

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 27, 2004, is entered into by and between FAMILY
DOLLAR STORES, INC., a Delaware corporation (“FDSI”), FAMILY DOLLAR, INC., a
North Carolina corporation (“FDI”) (FDSI and FDI are collectively referred to
herein as the “Borrower”) and BANK OF AMERICA, N.A. (the “Bank”).

 

RECITALS


 


THE BORROWER AND THE BANK ARE PARTIES TO AN AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF MAY 31, 2001 (AS AMENDED PRIOR TO THE DATE HEREOF, THE
“CREDIT AGREEMENT”) PURSUANT TO WHICH THE BANK HAS EXTENDED CERTAIN CREDIT
FACILITIES TO THE BORROWER.


 


THE BORROWER HAS REQUESTED THE BANK TO AGREE TO EXTENSIONS OF THE TRANCHE A
TERMINATION DATE AND THE TRANCHE B TERMINATION DATE.


 


THE BANK IS WILLING TO AMEND THE CREDIT AGREEMENT TO EXTEND THE TRANCHE A
TERMINATION DATE AND THE TRANCHE B TERMINATION DATE, SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AMENDMENT.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS, IF ANY,
ASSIGNED TO THEM IN THE CREDIT AGREEMENT.

 


2.                                       AMENDMENTS TO CREDIT AGREEMENT.

 


(A)                                  SECTION 1.01 OF THE CREDIT AGREEMENT IS
AMENDED BY AMENDING THE FOLLOWING DEFINITIONS TO READ IN THEIR ENTIRETY AS
FOLLOWS:

 

(1)                                  “Tranche A Termination Date” means May 31,
2009, or such earlier date as the Tranche A Commitment is terminated pursuant to
this Agreement.

 

(2)                                  “Tranche B Termination Date” means May 26,
2005, or such earlier date as the Tranche B Commitment is terminated pursuant to
this Agreement.

 

(b)                                 Section 2.01(c) of the Credit Agreement is
amended by deleting such section in its entirety.

 

(c)                                  Section 2.03(c) of the Credit Agreement is
amended by deleting such section in its entirety.

 

--------------------------------------------------------------------------------


 

(d)                                 Section 2.10 of the Credit Agreement is
amended to read in its entirety as follows:

 

2.10.  Facility Fee.  The Borrower shall pay to the Bank a facility fee (the
“Facility Fee”) in an amount equal to 0.0400% per annum on the amount of the
Commitments (as reduced from time to time pursuant to Section 2.12 hereof),
payable quarterly in arrears on each Quarterly Date and on the Tranche A
Termination Date.  The Facility Fee shall not accrue (a) on the Tranche A
Commitment after the Tranche A Termination Date, or (b) on the Tranche B
Commitment after the Tranche B Termination Date.

 


3.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS TO THE BANK AS FOLLOWS:

 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND OTHER ACTION AND DO NOT AND WILL NOT REQUIRE ANY REGISTRATION
WITH, CONSENT OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY
GOVERNMENTAL AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE.  THE CREDIT
AGREEMENT AS AMENDED BY THIS AMENDMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATIONS OF THE BORROWER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS LIMITED BY APPLICABLE DEBTOR RELIEF LAWS AND GENERAL PRINCIPLES
OF EQUITY, WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET.

 


(C)                                  ALL REPRESENTATIONS AND WARRANTIES OF THE
BORROWER CONTAINED IN THE CREDIT AGREEMENT ARE TRUE AND CORRECT ON AND AS OF THE
DATE HEREOF.

 


4.                                       EFFECTIVE DATE.  THIS AMENDMENT WILL
BECOME EFFECTIVE AS OF MAY 27, 2004 (THE “EFFECTIVE DATE”), PROVIDED THAT THE
BANK HAS RECEIVED FROM THE BORROWER A DULY EXECUTED ORIGINAL (OR, IF ELECTED BY
THE BANK, AN EXECUTED FACSIMILE COPY) OF THIS AMENDMENT, TOGETHER WITH A DULY
EXECUTED GUARANTOR ACKNOWLEDGMENT AND CONSENT IN THE FORM ATTACHED HERETO (THE
“CONSENT”).

 


5.                                       RESERVATION OF RIGHTS.  THE BORROWER
ACKNOWLEDGES AND AGREES THAT THE EXECUTION AND DELIVERY BY THE BANK OF THIS
AMENDMENT SHALL NOT BE DEEMED TO CREATE A COURSE OF DEALING OR OTHERWISE
OBLIGATE THE BANK TO ENTER INTO AMENDMENTS UNDER THE SAME, SIMILAR OR ANY OTHER
CIRCUMSTANCES IN THE FUTURE.

 


6.                                       MISCELLANEOUS.

 


(A)                                  EXCEPT AS HEREIN EXPRESSLY AMENDED, ALL
TERMS, COVENANTS AND PROVISIONS OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN
FULL FORCE AND EFFECT AND ALL REFERENCES THEREIN AND IN THE OTHER LOAN DOCUMENTS
TO SUCH CREDIT AGREEMENT SHALL HENCEFORTH REFER TO THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT.  THIS AMENDMENT SHALL BE DEEMED INCORPORATED INTO,
AND A PART OF, THE CREDIT AGREEMENT.  THIS AMENDMENT IS A LOAN DOCUMENT.

 

2

--------------------------------------------------------------------------------


 


(B)                                 THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES HERETO AND TO THE CREDIT AGREEMENT AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NO THIRD PARTY BENEFICIARIES ARE INTENDED IN
CONNECTION WITH THIS AMENDMENT.

 


(C)                                  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NORTH CAROLINA.

 


(D)                                 THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  EACH OF
THE PARTIES HERETO UNDERSTANDS AND AGREES THAT THIS DOCUMENT (AND ANY OTHER
DOCUMENT REQUIRED HEREIN) MAY BE DELIVERED BY ANY PARTY THERETO EITHER IN THE
FORM OF AN EXECUTED ORIGINAL OR AN EXECUTED ORIGINAL SENT BY FACSIMILE
TRANSMISSION TO BE FOLLOWED PROMPTLY BY MAILING OF A HARD COPY ORIGINAL, AND
THAT RECEIPT BY THE BANK OR THE BORROWER OF A FACSIMILE TRANSMITTED DOCUMENT
PURPORTEDLY BEARING THE SIGNATURE OF THE BANK OR THE BORROWER, AS APPLICABLE,
SHALL BIND THE BANK OR THE BORROWER WITH THE SAME FORCE AND EFFECT AS THE
DELIVERY OF A HARD COPY ORIGINAL.  ANY FAILURE BY THE BANK OR THE BORROWER TO
RECEIVE THE HARD COPY EXECUTED ORIGINAL OF SUCH DOCUMENT SHALL NOT DIMINISH THE
BINDING EFFECT OF RECEIPT OF THE FACSIMILE TRANSMITTED EXECUTED ORIGINAL OF SUCH
DOCUMENT WHICH HARD COPY ORIGINAL WAS NOT RECEIVED BY THE BANK OR THE BORROWER,
AS APPLICABLE.

 


(E)                                  THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, CONTAINS THE ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES HERETO
WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN AND THEREIN.  THIS AMENDMENT
SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO.  THIS
AMENDMENT MAY NOT BE AMENDED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 8.04 OF THE CREDIT AGREEMENT.

 


(F)                                    IF ANY TERM OR PROVISION OF THIS
AMENDMENT SHALL BE DEEMED PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW,
SUCH PROVISION SHALL BE INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS
OF THIS AMENDMENT OR THE CREDIT AGREEMENT, RESPECTIVELY.

 

(g)                                 Notice of Final Agreement.  THIS WRITTEN
AMENDMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

FAMILY DOLLAR STORES, INC.

 

FAMILY DOLLAR , INC.

 

 

 

By:

/s/ C. Martin Sowers

 

 

By:

/s/ C. Martin Sowers

 

Name:

 

C. Martin Sowers

 

Name:

 

C. Martin Sowers

Title:

 

Senior Vice President-Finance

 

Title:

 

Senior Vice President-Finance

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Temple H. Abney

 

 

 

Name:

 

Temple H. Abney

 

 

Title:

 

Vice President

 

4

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT AND CONSENT

 

Each of the undersigned Guarantors, each a guarantor with respect to the
Borrower’s obligations under the Credit Agreement, hereby (i) acknowledges and
consents to the terms of and the execution, delivery and performance of the
foregoing Second Amendment to Amended and Restated Credit Agreement (the
“Amendment”) (without implying the need for any such acknowledgement or
consent), and (ii) represents and warrants to the Bank that, both before and
after giving effect to the Amendment, the Guaranty to which each of the
undersigned is a party remains in full force and effect as an enforceable
obligation of such Guarantor, in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws and general
principles of equity, without defense, counterclaim or offset, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim, and that it is in compliance with all of its covenants
contained therein.  Each Guarantor further represents that the execution,
delivery and performance by such Person of this Acknowledgement and Consent have
been duly authorized by all necessary corporate, partnership and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.  Each Guarantor remakes as of the
Effective Date (as defined in the Amendment) all of the representations and
warranties made by it pursuant to the Guaranty to which the undersigned is a
party.  Capitalized terms used herein and not otherwise defined have the
respective meanings defined in the Credit Agreement (as defined in the
Amendment).

 

IN WITNESS WHEREOF, each of the undersigned has executed this Acknowledgement
and Consent by its duly authorized officers as of this 27th day of May, 2004.

 

 

FAMILY DOLLAR SERVICES, INC.

 

 

 

By:

/s/ C. Martin Sowers

 

 

Name:

 

C. Martin Sowers

 

Title:

 

Senior Vice President-Finance

 

 

 

 

 

FAMILY DOLLAR OPERATIONS, INC.

 

 

 

By:

/s/ C. Martin Sowers

 

 

Name:

 

C. Martin Sowers

 

Title:

 

Senior Vice President-Finance

 

 

 

 

 

FAMILY DOLLAR TRUCKING, INC.

 

 

 

By:

/s/ C. Martin Sowers

 

 

Name:

 

C. Martin Sowers

 

Title:

 

Senior Vice President-Finance

 

5

--------------------------------------------------------------------------------